Citation Nr: 1732270	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-09 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1953 to April 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for tinnitus.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A copy of that transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to an in-service injury, event, or disease.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b). 

Here, the Veteran contends that his tinnitus is attributable to noise exposure he experienced while serving on active duty. First, the Board notes that a May 2010 VA audiology examination confirms that the Veteran has a diagnosis of tinnitus for VA purposes. His DD Form 214 indicates that his military occupational specialty was "Boilerman," and he has stated on multiple occasions that he was exposed to noise during service from his work in a boiler room of a small Navy ship. His in-service exposure to acoustic trauma is therefore conceded. The Veteran has consistently maintained that he first noticed ringing in his ears in service and has continued to experience the same symptoms from that time to the present.

The Veteran's service treatment records are silent as to any complaints of or treatment for tinnitus. Post-service treatment records reflect that the Veteran has been diagnosed with tinnitus. 

A January 2010 VA examination confirmed the Veteran's diagnosis of tinnitus. The Veteran reported his in-service exposure to acoustic trauma and asserted that his claimed tinnitus began intermittently during service while he was working as a boilerman. The examiner gave a negative nexus opinion regarding the Veteran's tinnitus and as rationale stated that the Veteran's claimed noise exposure was so remote to his onset of tinnitus that his symptoms may be triggered by other factors.  

The Veteran again underwent VA examination in December 2014, at which time the examiner diagnosed tinnitus and opined that it was at least as likely as not related to his in-service noise exposure. By way of rationale, the examiner explained that it is likely that the Veteran's tinnitus "is from the same etiology" as his service-connected hearing loss. The examiner also acknowledged the Veteran's report of in-service onset of tinnitus in rendering the positive nexus opinion.

A private physician submitted a statement dated April 2017 which also gave a positive nexus opinion for the Veteran's tinnitus. The physician stated that after review of the service treatment records and medical records, it is more likely than not that the Veteran's tinnitus is related to his military acoustic trauma. The physician did not give any rationale or support for his medical opinion.

The Veteran has testified in support his service connection claim. To that end, the Veteran stated on multiple occasions that he had no symptoms of tinnitus prior to his service, that he was exposed to noise during military service, and that his tinnitus began while he was still on active duty. He has further contended that his tinnitus is like a "Niagara Falls roar" that is especially present in quiet environments. 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995). In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial matter, the Board notes that ringing in the ears is the type of symptom that is readily amenable to lay observation as it is subjective to the claimant; thus, the Veteran is competent to report his symptoms and their frequency. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's reports detailing his tinnitus and his contention that he was exposed to sound in service have been unwavering. Nothing in the record contradicts his statements, and his statements are generally consistent with the circumstances of his service. The Board finds the Veteran's statements are credible and probative.

Regarding the Veteran's tinnitus claim, upon consideration of the above evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for tinnitus is warranted. The evidence shows a current diagnosis of tinnitus, which the Veteran has reported began during service and has continued from that time to the present. With regard to the Veteran's complaints of in-service noise exposure, the Board finds his account credible as it is consistent with his military personnel records. As noted above, the competent medical evidence has identified that the Veteran carries a current diagnosis of tinnitus. 

The Board acknowledges the January 2010 examination report which stated that that the Veteran's tinnitus is not etiologically linked to military service. However, the Board finds that this medical opinion did not give due consideration to the Veteran's highly competent account of the onset of symptoms in service and their continuity thereafter or to his credible and corroborated report of noise exposure in service. As noted above, the Veteran's exposure to acoustic trauma is conceded. Thus, the Board finds that the January 2010 VA examination is not probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). While the April 2017 private physical statement gives a positive nexus opinion, it fails to state any rationale or support for the opinion; thus, the Board finds the statement is not probative. However, the December 2014 VA examination considered the evidence of record, to include the Veteran's statements, and found that his tinnitus is likely related to service.  The statements from the Veteran during the May 2017 Board hearing similarly indicate that the Veteran had tinnitus which has its onset in service. In this regard, the Board has no reason to doubt the veracity of the Veteran's statements regarding the onset of his tinnitus and the continuity of pertinent symptomatology. Therefore, the Board finds that service connection for tinnitus is warranted.

In light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that his tinnitus is related to his military service. Consequently, service connection for tinnitus is warranted. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER


Entitlement to service connection for tinnitus is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


